 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MAURICIO ARANA,                                   Case No. 1:17-cv-01702-DAD-BAM (PC)
12                      Plaintiff,                     ORDER DISREGARDING MOTION FOR
                                                       DISMISSAL
13          v.                                         (ECF No. 20)
14   FRAZIER,                                          ORDER DENYING MOTION FOR
                                                       EXTENSION OF TIME AS MOOT
15                      Defendant.                     (ECF No. 22)
16

17          Plaintiff Mauricio Arana (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On June 12, 2018, the Court directed Plaintiff to file a second amended complaint as a

20   single document in this action. (ECF No. 16.) On July 10, 2018, the Court granted in part

21   Plaintiff’s motion for an extension of time. (ECF No. 18.)

22          On August 24, 2018, Plaintiff’s second amended complaint was mistakenly used to open a

23   new action, Arana v. Frazier, et al., Case No. 1:18-cv-01147-BAM (PC). Realizing the error, the

24   Court ordered the Clerk of the Court to close Case No. 1:18-cv-01147-BAM (PC). (Case No.

25   1:18-cv-01147-BAM (PC), Doc. No. 4.) Plaintiff’s second amended complaint was then

26   correctly filed under the instant action. (ECF No. 19.)

27          On September 17, 2018 Plaintiff filed a Motion for Dismissal, stating that he would like

28   the Court to dismiss Case No. 1:18-cv-01147-BAM (PC). (ECF No. 20.) As Case No. 1:18-cv-
                                                      1
 1   01147-BAM (PC) had already been closed, the Court issued an order directing Plaintiff to clarify

 2   whether he intended to voluntarily dismiss this action. (ECF No. 21.)

 3          Currently before the Court is Plaintiff’s response, as well as a motion for a 90-day

 4   extension of time, filed October 9, 2018. (ECF No. 22.) Plaintiff states that he wanted to make

 5   sure Case No. 1:18-cv-01147-BAM (PC) was closed, and would like to continue to pursue the

 6   instant action. Plaintiff requests a 90-day extension of time in the instant action because he will

 7   be having surgery on his shoulder this month, making it difficult for him to write. (Id.)

 8          The Court accepts Plaintiff’s clarification regarding the two cases, and therefore will

 9   disregard his motion for dismissal as filed in error. With respect to the request for extension of

10   time, Plaintiff is informed that there are no other pending deadlines in this action. The Court has

11   received Plaintiff’s second amended complaint, which will be screened in due course. At this

12   time, Plaintiff is not required to take any other actions, and this case remains open.

13          Accordingly, it is HEREBY ORDERED that:

14          1. Plaintiff’s motion for dismissal, (ECF No. 20), is DISREGARDED as filed in error;

15               and

16          2. Plaintiff’s motion for 90-day extension of time, (ECF No. 22), is DENIED as moot.

17
     IT IS SO ORDERED.
18

19      Dated:     October 11, 2018                            /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
